Citation Nr: 0515427	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-19 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability.

2.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The veteran had active duty from June 1977 to July 2000 in 
the United States Army.  In addition, the veteran served in 
the Army Reserves from December 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
right ankle disability and right knee disability.

The issue of right ankle disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Chronic right knee disability was not present in service 
and is not otherwise related to active service.  


CONCLUSION OF LAW

Chronic right knee disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).   





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in August 
2001.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal and the statement of the case (SOC), he 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the January 2003 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's August 2001 letter contained a request that the 
veteran send any clinical evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case by the August 2001 letter.  The content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an SOC was provided to the 
veteran in January 2003.  

Service medical records, medical records from MacDill Air 
Force Base and Brandon Cardiology Clinic have been received 
and associated with the claims folder.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal. VA afforded the veteran an 
examination in April 2000 to determine the nature and 
etiology of his disabilities. Therefore, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.§ 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Service medical records are absent any findings of right knee 
pathology.  The right knee was normal at all service 
examinations.  The examination at retirement indicated normal 
lower extremities.  A treatment note dated in April 2000 
noted that right knee extension at 0 degrees was 0-140.  

Additionally, the Board has reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to:  medical records from MacDill Air force Base in Florida 
dated from April 1999 to November 1999 which document 
treatment for right shoulder pain and medical records from 
Brandon Cardiology Clinic P.A. dated from November 2000 to 
January 2001 which chronicle the veteran's cardiac treatment.  
The veteran was afforded a VA examination in April 2000, 
which noted knee flexion extension was 140 degrees without 
tenderness.  No right knee pathology was identified.  

Service medical records fail to establish that a right knee 
pathology was present during the veteran's active service and 
none of the examinations throughout service indicated any 
right knee disability.  The veteran's lay assertions of right 
knee disability and the cause thereof do not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Service connection for right knee 
disability is not warranted.    



ORDER

Entitlement to service connection for right knee disability 
is denied.


REMAND

The veteran contends that he has a current right ankle 
disability resulting from service.  A service medical record 
treatment note dated in April 2000 documented an impression 
of recurrent ankle sprain.  Additionally, in the VA 
examination in April 2000, the examiner noted that the ankle 
exam revealed positive laxicity bilaterally, ankle plantar 
flexion at 45 degrees, ankle dorsiflexion at 10 degrees 
without any pain, no deformity and mild edema, trace to both 
ankles.  The diagnoses included bilateral ankle sprain, but 
it is not clear whether current right ankle disability 
persists.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of any 
right ankle disability.  Any indicated 
studies should be performed.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  The examiner should 
indicate whether the veteran has chronic 
right ankle disability, and if so, 
describe its manifestations.  The 
examiner should reconcile his/her report 
with the April 2000 VA examination 
findings.  

2.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the January 2003 
Statement of the Case, and discussion of 
all pertinent laws and regulations.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO.  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


